Citation Nr: 0607404	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-22 274	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a right knee disability.  

2.  Entitlement to a disability rating in excess of 20 
percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for entitlement to a disability rating in 
excess of 20 percent for his right knee disability.   

This appeal also arises from an April 2003 rating decision 
which denied the veteran's claim for entitlement to service 
connection for a left knee disability, claimed as secondary 
to a right knee disability.    

Within a February 2003 rating decision, the veteran was 
denied an extension of his temporary total rating beyond 
September 30, 2002, for convalescence purposes under 
38 C.F.R. § 4.30.  This issue was subsequently perfected for 
review by the Board.  In the course of this appeal, the 
veteran submitted a July 2003 statement requesting his 
temporary total rating be extended to February 1, 2003, which 
was subsequently granted by the RO in June 2005.  The veteran 
was so informed that same month, when the RO told the veteran 
that a complete grant of the benefit sought on appeal had 
been awarded, and his appeal of this issue would be 
terminated.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  The veteran did not respond to this 
letter, and his appeal is considered resolved, as he has been 
awarded the benefit sought on appeal.     

In reviewing the record, the Board notes the veteran has not 
returned to work following his August 2002 right knee 
surgery, and contends this disability prevents him from 
obtaining and maintaining employment.  These contentions 
amount to an informal claim for a total disability rating 
based on individual unemployability, and, accordingly, this 
issue is referred to the RO for appropriate action.  

During the course of this appeal, the veteran relocated, and 
his appeal was transferred to the VA RO in St. Petersburg, 
Florida, from which it was forwarded to the Board.  

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The veteran's right knee disability is characterized by 
range of motion between 5-95º, some pain with use, and slight 
instability of the knee joint, resulting in moderate 
impairment.  


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 20 percent for the veteran's right knee disability has not 
been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257-58, 5260-61 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via an April 2002 rating decision and 
subsequent rating decisions, an October 2002 letter, the 
February 2003 statement of the case (SOC), and the 
supplemental statements of the case (SSOCs).  In addition, 
these documents provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports, both VA 
and private.  Medical records have also been obtained from 
the Social Security Administration regarding the veteran's 
claim for Social Security Disability benefits.  Thus, the 
Board finds that no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.  

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
the SOC, and the SSOCs, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided, in April 2002, 
prior to any VCAA notification to the veteran.  

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  Although notice was provided to the appellant after 
the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
in fact has done so.  He has submitted argument and private 
medical evidence in support of his claim.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue addressed in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA) and Mayfield v. 
Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks a disability rating in excess of 20 percent 
for his right knee disability.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Currently, the veteran's right knee disability is rated 20 
percent disabling under Diagnostic Code 5258, for dislocation 
of the knee cartilage.  A 20 percent rating represents the 
maximum schedular rating for such disabilities under this 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2005).  

Previously, the veteran's right knee disability has been 
rated under Diagnostic Code 5257, for other impairment of the 
knee characterized by lateral instability or recurrent 
subluxation.  Under this Code, slight impairment warrants a 
10 percent rating, moderate impairment warrants 20 percent, 
and severe impairment warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

Knee disabilities may also be rated based on limitation of 
motion of the affected joint.  Limitation of motion of the 
knee is evaluated under Diagnostic Codes 5260 and 5261.  
Under Diagnostic Code 5260, a 10 percent rating is assigned 
for flexion limited to 45º, a 20 percent rating is assigned 
for flexion limited to 30º, and a 30 percent rating is 
assigned for flexion limited to 15º.  Pursuant to Diagnostic 
Code 5261, a 10 percent rating will be assigned for extension 
limited to 10º, a 20 percent rating is assigned for extension 
limited to 15º, a 30 percent rating for limitation to 20º, 
and a 40 percent rating for limitation to 30º.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2005).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for disability of the same 
joint.  The Board is also cognizant of VA General Counsel 
Opinion 23-97, which holds that in certain cases where the 
veteran has both limitation of motion and instability of the 
affected knee joint, a separate compensable rating may be 
assigned without violating 38 C.F.R. § 4.14, the regulation 
against pyramiding.  

During the course of this appeal, the veteran has twice 
undergone right knee surgery.  On both occasions, he was 
awarded temporary total rating for convalescence purposes 
under 38 C.F.R. § 4.30.  Because such ratings have already 
been considered and granted by the RO and these issues are 
not currently before the Board, they will not be considered 
at this time.  

Following receipt of the veteran's claim, he underwent VA 
orthopedic examination in October 2001.  He stated that he 
first injured his right knee playing basketball while in 
military service.  Currently, he experienced pain and 
stiffness of the right knee joint.  He underwent an August 
2000 right knee arthroscopy, with no improvement.  On 
objective examination he could squat to 110º, with pain.  
Range of motion was full, with no anterior or posterior 
abnormal motion observed with flexion.  Valgus and varus 
motion was also within normal limits.  No additional 
limitation of motion was noted with repetition of flexion, or 
against resistance.  Grind test was negative.  Grossly, the 
knee was normal, with no discoloration, fluid build-up, or 
tenderness.  X-rays of the right knee confirmed minimal 
degenerative changes.  

In May 2002, the veteran sought private medical treatment of 
his right knee disability.  He reported chronic pain of the 
joint, especially with use.  He denied buckling of the knee, 
but did report some joint locking.  On clinical evaluation, a 
small joint effusion was present.  Range of motion was full, 
with moderate crepitus present.  He was negative for ligament 
laxity.  X-rays revealed obvious varus deformity and right 
lateral joint space narrowing.  Degenerative joint disease of 
the right knee was diagnosed.  

In August 2002, the veteran again underwent surgical repair 
at a private facility of internal derangement of his right 
knee.  Degenerative lateral meniscal and anteromedial 
meniscal tears were diagnosed at that time.  The operation 
was without incident, and his post-operative recovery was 
uneventful.  On follow-up in October 2002, he reported 
continuing pain of the right knee, especially with use or 
changes in the weather.  However, he denied buckling or 
locking of the knee.  Physical examination revealed mild 
generalized swelling of the knee, with tenderness to 
palpation.  Range of motion was full, but with severe 
crepitus.  McMurray's and Stimpson's tests were negative, and 
no ligament laxity was present.  Degenerative joint disease 
of the right knee was confirmed.  

Another VA medical examination was afforded the veteran in 
March 2003.  Ongoing right knee pain and stiffness were 
reported, especially with use.  On objective examination he 
walked with an antalgic gait.  Flexion was to 95º and 
extension was to 0º.  He was negative for swelling, crepitus, 
effusion, or joint line tenderness.  His knees were stable to 
both valgus and varus stress.  McMurray's, Lachman's, and 
drawer's tests were all negative.  Deep tendon reflexes were 
2+ and equal.  However, musculoskeletal strength was 
decreased in his lower extremities.  X-rays of the right knee 
revealed significant degenerative joint disease.  

The veteran was most recently examined in January 2005.  He 
was noted to walk with a very cautious and slow gait.  
Physical examination of the right knee revealed mild swelling 
and palpable tenderness along the patella and joint line.  
Moderate crepitus was also observed.  Range of motion testing 
revealed flexion to 100º, and to 115º with pain.  Extension 
was to 5º, and to 0º with pain.  Moderate atrophy of the 
right quadriceps was noted.  The right knee was stable to 
varus and valgus stress.  Slight laxity was noted with 
Lachman's test, and McMurray's test was positive with pain.  
No neurological impairment was observed.  X-rays confirmed 
moderate degenerative changes.  

The Board also notes the veteran has received VA outpatient 
treatment for his right knee.  The veteran has consistently 
reported pain of the right knee.  In May 2005 he was issued a 
cane to assist with his mobility by the Orlando VA Outpatient 
Clinic.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent for the veteran's right knee 
disability.  As was noted above, a 20 percent rating 
represents the maximum schedular rating available under 
Diagnostic Code 5258.  While an increased rating of 30 
percent under Diagnostic Code 5257 may be awarded for severe 
impairment due to recurrent subluxation or lateral 
instability, such findings have not been demonstrated in the 
present case.  October 2001 and March 2003 VA examination 
reports found slight to no lateral instability, and a May 
2002 private examination was also negative for ligament 
laxity.  Only slight ligament laxity was noted on his most 
recent VA examination in January 2005.  Overall, the 
preponderance of the evidence is against a 30 percent rating 
under Diagnostic Code 5257, as severe impairment has not been 
demonstrated.  

The Board also does not find separate ratings warranted for 
either limitation of flexion or extension of the right knee.  
According to the examination reports of record, his extension 
has been to at least 5º without pain, and flexion has been to 
at least 95º.  Neither finding would warrant a compensable 
rating for limitation of motion of the right knee.  The 
medical record also does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
right knee.  Therefore, a separate rating based on such 
factors is not warranted.  See DeLuca, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  While the 
veteran's right knee has twice required surgery and extended 
periods of convalescence since the initiation of this appeal, 
he has been awarded temporary total ratings for those time 
periods.  It has not otherwise been shown that this 
disability presents marked interference with employment in 
and of itself, as the veteran remains able to perform more 
sedentary work.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected right knee 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the record is against a 
disability rating of the right knee in excess of 20 percent.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 20 percent for the veteran's 
internal derangement of the right knee is denied.  




REMAND

The veteran seeks service connection for a left knee 
disability, claimed as secondary to a service-connected right 
knee disability.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  Service 
connection may be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In the present case, the veteran was afforded VA examination 
in March 2003, at which time the examiner noted a history of 
Osgood-Schlatter disease of the left knee.  Based on these 
findings, the examiner concluded "it is not likely that the 
left knee is a result of the right knee condition."  
However, the examiner did not consider whether the veteran's 
right knee disability resulted in any aggravation of his left 
knee disability.  See Allen, supra.  Because the issue of 
aggravation of a pre-existing disability by a service-
connected disability has not been considered, remand for a 
second VA examination and opinion is required.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  That duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine his 
current orthopedic disabilities of the 
left knee, and whether any such 
disabilities are due to or the result of 
his service-connected right knee 
disability.  The veteran's claims folder 
should be sent to a VA physician for 
review in conjunction with the 
examination.  A complete orthopedic 
examination, to include any clinical tests 
considered necessary by the examiner, 
should be conducted.  After fully 
reviewing the record and examining the 
veteran, the examiner should note for the 
record any current left knee disabilities 
displayed by the veteran.  For any left 
knee disability noted, the examiner should 
state whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that such a disability is due 
to, aggravated by, or is otherwise 
etiologically related to his service-
connected right knee disability.  The 
medical basis for all opinions expressed 
should also be given.

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


